Citation Nr: 0122125	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  00-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
psychiatric disability.

2.  Entitlement to special monthly pension, based on the need 
for the regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to July 
1947.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Detroit, Michigan.  In connection with this appeal the 
veteran testified before the undersigned, sitting in Detroit, 
Michigan in March 2001; a transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained

2.  The veteran's service-connected psychiatric disability is 
productive of no more than social and industrial impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  The veteran has the following nonservice-connected 
disabilities:  arteriosclerotic heart disease, evaluated as 
60 percent disabling; diabetes mellitus, evaluated as 
20 percent disabling; degenerative joint disease of both 
knees, evaluated as 10 percent disabling; status post 
disarticulation of the distal phalanx of the right ring 
finger, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; and a cholecystectomy, 
dermatophytosis of the toenails and status post reduction and 
internal fixation of the left ankle, each evaluated as 
noncompensably disabling.  

4.  The veteran requires the regular assistance of another 
person to attend to the needs of daily living.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2000).

2.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance have been 
met.  38 U.S.C.A. § 1502(b) (c) (West 1991); 38 C.F.R. §§ 
3.351, 3.352 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

By rating decision of November 1948, the veteran was granted 
service connection for anxiety state, effective the day 
following his discharge from service.  A noncompensable 
evaluation was assigned.  In a September 1969 rating 
decision, the service-connected disability was reclassified 
as anxiety state with depressive features, and the evaluation 
was increased to 10 percent.  The evaluation was thereafter 
increased to 30 percent in a rating decision of May 1971.  
The service-connected psychiatric disability was reclassified 
as post-traumatic stress disorder (PTSD) in a June 1994 
rating decision, which continued the assigned evaluation of 
30 percent.  The veteran appealed this decision.  In a March 
1998 decision, the Board denied the veteran's appeal for a 
rating in excess of 30 percent.  The 30 percent rating 
remained in effect when the veteran filed his current claim 
for an increased evaluation in February 1999.

VA treatment records dated in April and September 1991 note 
positive suicidal ideation and depression, as well as the 
veteran's difficulty maintaining control.  In April 1992, the 
diagnostic impressions were PTSD, chronic anxiety disorder 
with depression, and impulse control.  The examining 
physician reported treatment of the veteran in 1967 and noted 
symptoms such as trust issues, isolation, and re-enactment of 
past traumas.  The examiner then indicated that the Persian 
Gulf War had triggered the veteran's old problems.  
Examination revealed the veteran to be alert and cooperative, 
with rage just below the surface and with a great portion of 
energy utilized in controlling his impulses.  His affect and 
mood were anxious and depressed.  The examiner noted no 
current periods of remission and set out that the veteran re-
experienced his wartime traumas in the form of nightmares, 
and re-enactments.  The veteran's last hospitalization was 
noted to have been in June 1989.

Also of record are medical reports dated in December 1993 and 
February 1994:

In December 1993, the veteran was hospitalized for feelings 
of depression and for physical problems.  He reported 
financial problems.  He denied homicidal or suicidal 
ideation, but reported attempting suicide several times over 
the past few days.  The physician noted the veteran had last 
been hospitalized five years earlier.  To examination the 
veteran's affect was restricted and his mood was dysphoric.  
He was coherent, without evidence of a thought disorder.  He 
was fully oriented.  His memory was intact.  His 
concentration was poor.  During hospitalization the veteran 
was treated for urinary problems and for diabetes.  

In February 1994 the veteran was hospitalized primarily for a 
stroke and for treatment of hypertension, diabetes mellitus 
and a mass.  The medical report does not include detailed 
psychiatric findings.

In November 1994, the veteran presented for a VA examination.  
The examiner noted review of prior medical evidence.  The 
veteran complained of nightmares.  He denied auditory 
hallucinations.  He reported maintaining contact with his 
daughter every day.  He complained of sleep problems and 
irritability.  To examination the veteran was oriented.  He 
was mildly dysphoric.  The impressions were chronic, mild 
dysthymia, and substance-dependent personality traits with 
abstinence for seven years.  The examiner also noted the 
veteran's multi-system illnesses.  The examiner concluded 
that the primary cause of the current diagnosis of dysthymia 
was not PTSD, but, instead, chronic withdrawal from long-
term, heavy use of alcohol.

In April 1997, the veteran underwent VA examination for 
housebound status or permanent need for aid and attendance.  
The examiner noted the veteran was slightly obese and had 
diabetes mellitus and peripheral neuropathy, and was status 
post cerebro-vascular accident, resulting in an inability to 
walk more than 100 feet unassisted.  The examiner stated the 
veteran required a walker or wheelchair to ambulate any 
distance or to function.  The examiner indicated the veteran 
was able to leave home one time per day.  The examiner noted 
no restrictions of the back, neck or upper extremities such 
as to limit the veteran's grip, or ability to self-feed, 
self-dress or attend to the needs of nature.  The examiner 
concluded that daily skilled services were not needed.

In July 1997, the veteran presented for VA examination.  The 
examiner noted the veteran's medical history to include 
diabetes mellitus, morbid obesity, and hypertensive vascular 
disease, and included note of hospitalization for heart 
problems in January 1997.  The examiner indicated that the 
problem of degenerative arthritis of the knees had been 
gradual and was complicated by a left knee injury.  The 
examiner stated the veteran had had difficulties walking and 
incidents where his legs would give way and he would fall.  
The examiner noted evidence of abrasions indicative of such, 
and stated the veteran had been using a wheelchair to an 
increasing degree since January 1997.  The examiner also 
noted the veteran's psychiatric history, to include several 
hospitalizations between 1966 and 1990.  The veteran denied 
taking medications for his PTSD at that time.  

In July 1997, the veteran reported being in close touch with 
his daughter.  He reported financial problems and declining 
health.  He indicated he stopped driving in 1997 due to lack 
of funds to repair his car.  He complained of feeling 
depressed and despondent, and being gravely concerned about 
his physical health.  Objective examination revealed 
satisfactory personal hygiene with a somewhat untidy attire.  
There was no evidence of speech abnormalities, hostility, 
antagonism or abnormal gestures or mannerisms during the 
interview.  The examiner noted that the veteran's motor 
status and appearance did not indicate hyperarousal or 
agitated state.  The examiner noted the veteran talked about 
both wartime and post-wartime experiences.  Reality testing 
was adequate.  The veteran was well oriented.  Memory levels 
were satisfactory.  The impressions were an adjustment 
disorder with mixed emotional features of anxiety and 
depression; a history of alcoholism, in remission; an eating 
disorder with morbid obesity; and a history of PTSD without 
clinical manifestations related to such at the date of 
examination.  The assigned global assessment of functioning 
(GAF) score was 65.  The July 1997 examiner commented that 
current clinical manifestations did not support the diagnosis 
of PTSD.

VA outpatient records dated from January to December 1998 
show treatment for diabetes and for toenail problems.  

In a statement dated in January 1999, the manager of a Senior 
Living Residence facility stated that the veteran was 
provided with daily meals and weekly housekeeping and laundry 
services, and that he was assisted in bathing.  Also noted 
was that the facility provided 24-hour supervision in case of 
emergency.

The veteran has the following nonservice-connected 
disabilities:  arteriosclerotic heart disease, evaluated as 
60 percent disabling; diabetes mellitus, evaluated as 
20 percent disabling; degenerative joint disease of both 
knees, evaluated as 10 percent disabling; status post 
disarticulation of the distal phalanx of the right ring 
finger, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; and a cholecystectomy, 
dermatophytosis of the toenails and status post reduction and 
internal fixation of the left ankle, each evaluated as 
noncompensably disabling.  His non-service connected combined 
evaluation is 80 percent.

A VA examination was conducted in or around March 1999.  The 
examiner noted the veteran to be able to ambulate less than 
20-to-50 feet, and not able to ambulate without the 
assistance of another person.  The examiner certified that 
the veteran required daily personal health care services 
without which he would require hospital, nursing home or 
other institutional care.  

In July 1999, the veteran presented for a VA psychiatric 
examination.  The examiner noted the veteran had substantial 
contact with his daughter.  The veteran complained of 
frequent flashbacks, difficulty relating to people and sleep 
problems.  He denied current psychiatric care.  He cited 
transportation and ambulation difficulties as the reasons he 
was not seeking treatment.  He complained of a depressed 
mood, stated to be primarily associated with his general 
medical condition.  He denied suicidal or homicidal ideation 
or past suicidal attempts.  He complained of memory and 
concentration problems, as well as problems with impatience, 
irritability, a feared loss of control, insomnia, persistent 
anxiety, chronic fatigue, a lack of interest in being with 
others and feeling "on edge."  The examiner noted the 
veteran was fully oriented but manifested poor concentration.  
The veteran reported hobbies to include being an activist for 
veterans' rights and Indian affairs.  He was adequately 
groomed.  Speech was unremarkable.  His mood and affect were 
normal and appropriate.  His perception appeared normal.  
Insight and judgment were both good.  There was no suicidal 
risk.  The examiner stated that the veteran's memory appeared 
largely unimpaired.  

The examiner diagnosed anxiety disorder and a history of 
PTSD.  The examiner opined that no clinical symptoms of PTSD 
were present during the examination.  The current GAF was 65.

In a statement dated in January 2000, Dr. Nater opined that 
the veteran had difficulty moving around, needing assistance 
with a wheelchair, and was not able to walk due to weakness.

In May 2000, VA received a copy of a Social Security 
Administration (SSA) decision and the records relied on in 
connection with such decision, dated in the 1980s.  The 
records reflect that SSA denied benefits in 1984 based on 
consideration of hypertension, diabetes mellitus and 
osteoarthrosis.  The denial of benefits was upheld on appeal.

In March 2001, the veteran testified before the undersigned.  
He stated that he thought about events of service almost 
daily or nightly and had flashbacks of places such as bodies 
of water and of hearing screams.  He reported having used 
alcohol for many years to self-medicate.  The veteran also 
testified that due to his physical difficulties he had 
trouble ambulating and spent most of his time in a 
wheelchair.  He indicated he had assistance at his residence.  
He reported difficulties with bathing or showering, due to 
the risk of falls or inability to get out of the bathtub.  

Additional medical evidence pertaining to the veteran's 
outpatient treatment for non service-connected disorders in 
May and June 2001 was received in June 2001.   

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's most recent 
consideration of the veteran's claims, VA issued regulations 
implementing the VCAA.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher rating 
for his service-connected psychiatric disability and 
entitlement to special monthly pension.  The veteran has 
submitted pertinent evidence in support of his claims.  The 
RO has informed the veteran by its letters, the statement of 
the case, and supplemental statements of the case of the 
evidence needed to substantiate his claims and has advised 
him of the evidence it has obtained.  In addition, it has 
provided the veteran with appropriate VA examinations.  Since 
his March 2001 hearing, the veteran has submitted additional 
evidence and waived his right to initial RO consideration of 
such, see 38 C.F.R. § 20.1304 (2000).  He has indicated the 
existence of no additional evidence pertinent to his claims.  

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.  A 
remand to afford the RO an opportunity to consider the 
veteran's claims in light of the implementing regulations 
would serve to further delay resolution of the veteran's 
claims with no benefit flowing to the veteran.  Therefore, 
the Board will address the merits of the veteran's claims.

Standard of Review

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Psychiatric Disability

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000). 

A 30 percent rating is warranted for PTSD or generalized 
anxiety disorder if there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Analysis

Despite the veteran's complaints of service-related 
nightmares, flashbacks, and anxiety, VA examiners in 1994, 
1997 and 1999 each concluded that the veteran did not 
currently meet the diagnostic criteria for PTSD and did not 
manifest any symptoms attributable to such.  

The currently diagnosed anxiety disorder is service 
connected.  Never the less, the currently demonstrated 
psychiatric manifestations do not warrant assignment of a 
percentage rating higher than 30 percent.  In this regard the 
Board notes that since the Board decision of March 1998, the 
veteran has not received any psychiatric treatment or 
undergone any psychiatric evaluation other than the VA 
psychiatric examination in July 1999, which was provided in 
response to his claim for an increased evaluation.  Although 
the veteran attributes his lack of treatment to 
transportation problems, the fact remains that transportation 
problems do not prevent him from receiving treatment for 
other disorders.  The assigned GAF score of 65 on the VA 
psychiatric examination is indicative of only mild symptoms.  
The recent examination report, as well as earlier medical 
evidence, reflects that the veteran maintains a daily 
relationship with his daughter and is an activist for 
veterans' and Indian causes.  Also, the record indicates he 
stopped working due to physical rather than psychiatric 
disability.  The VA examination disclosed impaired 
concentration but was otherwise negative for objective 
evidence of psychiatric symptomatology.  There is no current 
objective evidence of flattened affect, difficulty in 
understanding complex commands, impaired judgment or abstract 
thinking, disturbances in motivation or mood, significant 
memory impairment, speech abnormalities, panic attacks, or 
impaired impulse control.  The veteran was fully oriented, 
cooperative and coherent to examination.  In sum, his 
psychiatric symptoms are not of such a nature or severity as 
to result in more than the occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks contemplated by the assigned evaluation of 
30 percent. 

Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation.

Special Monthly Pension

Legal Criteria

Veterans entitled to nonservice-connected disability pension 
may be entitled to an increased rate of pension if in need of 
regular aid and attendance, or, if not rated as being in need 
of regular aid and attendance, have a disability rated as 
permanent and total together with independent disability of 
60 percent or more, or by reason of being permanently 
housebound.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.314(b)(3).

38 C.F.R. § 3.351 sets forth the criteria for determining 
whether increased pension is payable to a veteran by reason 
of need for aid and attendance or by reason of being 
housebound.  Aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  The 
veteran will be considered in need of regular aid and 
attendance if he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; is a patient in a nursing home because of mental or 
physical incapacity; or, establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c).

38 C.F.R. § 3.352 sets out the criteria for determining the 
need for aid and attendance and whether a veteran is 
"permanently bedridden."  Such provides that the following 
will be accorded consideration in determining the need for 
regular aid and attendance: inability of claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  38 C.F.R. § 3.352.

It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

The veteran will be found to be permanently housebound by 
reason of his disabilities if he is substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

The Court has interpreted 38 C.F.R. § 3.352(a) as meaning 
that although all of the enumerated factors need not be met 
for a finding of helplessness, at least one of the factors 
must be found in order to make such a finding.  Turco v. 
Brown, 9 Vet. App. 222 (1996).  

Analysis

First, the veteran has a disability that is permanently and 
totally disabling and rated at 60 percent, meeting the 
percentage criteria under 38 C.F.R. § 3.314(b)(3).  The 
record does not establish that the veteran is permanently 
housebound by reason of his disabilities; rather, the medical 
professionals indicate the veteran is able to leave his 
residence and he has testified that he does go out to 
breakfast or other events using an ambulatory device.  
However, the record contains competent medical opinions that 
the veteran requires the regular aid and attendance of 
another person.  Factually, the veteran resides in an 
assisted living facility and is specifically provided with 
assistance in bathing, meal preparation, and cleaning.  The 
evidence also establishes that he requires a wheelchair to 
ambulate even short distances or to leave his residence due 
to extremity weakness resulting in falls.  As such, the need 
for aid and attendance is established and special monthly 
pension is warranted on that basis.  38 C.F.R. §§ 3.351, 
3.352.  


ORDER

An evaluation in excess of 30 percent for psychiatric 
disability is denied.

Special monthly pension, based on the need for aid and 
attendance is granted, subject to the laws and regulations 
governing the payment of monetary awards.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

